Citation Nr: 9925496	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-42 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability based on clear and unmistakable error in an 
October 1981 rating decision.

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a left 
knee disability.

3.  Entitlement to an increased evaluation for the veteran's 
service-connected right knee disability, currently rated 10 
percent disabling. 

4.  Entitlement to a permanent and total disability rating 
for pension purposes.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1973 to July 
1977.

The appeal of the denial of a request to reopen a claim for 
service connection for a left knee disability, and the claim 
for an increased rating for a right knee disability, arise 
from a February 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, denying reopening of the claim for service 
connection for a left knee disability, and granting an 
increased rating for right knee chondromalacia from 0 to 10 
percent. 

The claim of entitlement to service connection for a left 
knee disability based on clear and unmistakable error (CUE) 
in an October 1981 rating decision, arises from a December 
1998 RO rating decision finding that CUE was not committed in 
the October 1981 rating decision.  The determination was made 
pursuant to a Board remand in June 1997 instructing the RO to 
adjudicate that issue.  

The claim of entitlement to a permanent and total disability 
rating for pension purpose arises from the May 1995 RO rating 
decision, in pertinent part, denying that claim.  

In the prior remand, the Board also requested development, 
including a VA examination, for the veteran's claims of 
entitlement to an increased evaluation for the veteran's 
service-connected right knee disability, currently rated 10 
percent disabling, and entitlement to a permanent and total 
disability rating for pension purposes.  That development has 
been completed.  

Also before the Board and remanded in June 1997, was a claim 
of entitlement to service connection for a low back 
disability.  Service connection for a back disorder was 
granted by a December 1998 RO decision, affording the veteran 
a full grant of benefits requested in that claim.  
Accordingly, there is no longer a case in controversy for 
review by the Board as to that issue.

The claim of entitlement to a permanent and total disability 
rating for pension purposes is the subject of remand, below.  


FINDINGS OF FACT

1.  The unappealed October 1981 RO rating decision denying 
service connection for a left knee disability was consistent 
with and was supported by the evidence then of record.

2.  Evidence received since the last final decision by the RO 
in October 1981 was new and probative of the question of 
service connection for a left knee disability, and that 
evidence is so significant that it must be considered to 
fairly decide the merits of that claim.

3.  A left knee disability developed during service.

4.  The veteran's right knee disability includes 
osteoarthritis, but more than minimal limitation of 
functional use due to pain on use has not been shown; the 
veteran has full range of motion of the right knee joint and 
no reported evidence of instability.  


CONCLUSIONS OF LAW

1.  The October 1981 RO rating decision denying service 
connection for a left knee disability was not clearly and 
unmistakably erroneous.  38 U.S.C.A.§§ 1110, 1131, 7105 (West 
1991 & Supp. 1997); 38 C.F.R. § 3.105(a) (1998).

2.  New and material evidence has been received since the 
Board's last final decision denying service connection for a 
left knee disability; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303 (1998).

4.  The schedular requirements for a rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5003, 5260, 5261 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual background for claims related to knee 
disabilities

In service, in July 1974, the veteran complained of a painful 
left knee, with pain onset one week prior, first noticed when 
climbing stairs.  He reported that he had been engaged in 
training requiring falling to his knees.  Objectively, there 
was heat and effusion in the left knee but not in the right 
knee.  Knee circumferences were 37.5 centimeters around the 
right and 38.5 around the left.  Ligaments were stable.  
There was no patellar crepitus, but there was pain on 
condylar grinding.  The examiner assessed traumatic effusion, 
and placed the veteran on a limited duty profile for two 
weeks.  

In service, in August 1974, the veteran reported tripping and 
striking his knee.  Again a greater circumference was noted 
around the left knee.  There was grinding with patellar 
movements bilaterally.  The examiner assessed moderate 
bilateral chondromalacia.  Exercises were prescribed.

Later in August 1974, the veteran complained of pain in the 
calf muscles, with the pain in the left knee now resolved.  
The examiner assessed muscle spasm and atrophy.  

In service, in January 1975, the veteran was seen for 
complaints of muscle movement tension behind the left knee 
for the prior three days, with inability to straighten the 
leg.  Liniment and exercises were reportedly of some benefit.  
The examiner found the left knee to have a 37.5 centimeter 
circumference at mid patella, in contrast to 36 centimeters 
for the right knee.  The patellas were freely mobile without 
crepitus or pain, but there was bogginess and heat in the 
left capsule.  The posterior cruciate and bilateral 
collateral ligaments were intact, though there was subtle 
laxity of the anterior cruciate ligament.  There was crepitus 
and a feeling of a foreign body inferior to the patella 
laterally.  However, McMurray's sign was negative.  The 
examiner assessed moderate internal derangement of the left 
knee with effusion.  Aspirin and continued physical therapy 
exercises were prescribed.  

In service, in May 1975, the veteran was seen for complaints 
of pain and popping of the left knee since July 1974 when he 
fell down stairs.  Objectively, the left knee was swollen and 
tender to touch.  There was full range of motion but pain 
upon extension of the leg.  The examiner assessed 
chondromalacia, and prescribed heat, ace wrap, and Tylenol.  

In service, in June 1975, the veteran was treated for 
complaints of ongoing, intermittent, dull ache of the left 
knee.  Examination was deferred, but the examiner's 
impression was mild chondromalacia.  

Later in June 1975, the veteran was treated for chronic 
anterior and posterior left knee pain with occasional 
swelling and buckling.  Objectively, there was mild effusion, 
mildly positive patellofemoral grind, good range of motion, 
no instability, and tenderness to palpation.  The examiner 
assessed chondromalacia. 

Still later in June 1975, the veteran was evaluated for 
complaints of reinjury to the left knee.  The veteran 
complained of no effusion or deformity but tenderness over 
the left medial knee.  Objectively, the knee was within 
normal limits.  The examiner assessed a contusion of the 
knee.  

In service, in September 1975, the veteran was treated for 
complaints of pain in the left knee.  A history of 
chondromalacia in both knees was noted.  There was pain and 
tenderness in the medial left knee with no effusion.  The 
examiner assessed bilateral chondromalacia, left greater than 
right, and placed the veteran on limited duty profile.  

In October 1975 the veteran was again treated for assessed 
bilateral chondromalacia.

In service, in November 1975, the veteran was again treated 
for bilateral knee pain, with complaints of increasing pain 
and muscle spasm in the knees.  

In January 1976 the veteran was treated on three occasions 
for persistence of a pain condition in the left knee.  On the 
first occasion physical examination was within normal limits.  

At the second treatment in January 1976, the veteran 
complained of left knee spasm.  Objectively, range of motion 
was within normal limits, there was no effusion, thigh girth 
was slightly smaller on the left at 51.5 centimeters versus 
53 centimeters, ligament laxity was normal, patellar crepitus 
was mild with peripatellar pain, and drawer and McMurray 
tests were negative.  The examiner assessed probable 
chondromalacia.  

At the third treatment in January 1976, objectively, the 
right knee had slight crepitus with no tenderness.  The left 
knee exhibited both slight crepitus and tenderness, with full 
range of motion and slight tenderness upon full flexion.  
Drawer test was slightly positive on the left.  

In service, in February 1976, the veteran was treated for 
chondromalacia in the left knee.  Objectively, there was mild 
posterior-anterior crepitus, but no instability and no 
effusion.  Patella alta was noted, but the Q-angle was 
satisfactory. 

In May 1976 the veteran was treated for complaints of a dull, 
aching pain in both knees since the prior night.  The veteran 
was noted to have been just taken off a 90-day limited duty 
profile.  Objectively, there was greater laxity in the left 
knee than the right.  Both knees had mild patellar crepitus.  
The examiner assessed chondromalacia.  

Later in May 1976, the veteran re-injured his left knee 
stepping in a foxhole, and complained of swelling and pain.  
Objectively, the knee was normal.  The examiner assessed re-
injury of the knee.  

Still later in May 1976, the veteran was again treated again 
for left knee pain.  Objectively, there was crepitus but no 
effusion, and all the ligaments were stable.  There was full 
range of motion, but the hamstrings were significantly tight.  
The examiner assessed knee pain secondary to hamstring spasms 
and chondromalacia.  

At a service examination in May 1976, the veteran was 
assessed with chondromalacia patella.  An L-3 profile was 
noted, with no crawling, stooping, running, jumping, standing 
in formation, or marching over one mile.  

In service, in July 1976, the veteran complained of left knee 
pain after road march and field duty.  Objectively, there was 
no effusion and full range of motion without pain or 
instability.  The examiner assessed pain secondary to march 
stress.  

At a service examination in December 1976, bilateral 
chondromalacia was assessed, with a permanent L-3 profile 
assigned.  

In service, in January 1977, the veteran was treated for 
complaints of pain in the left knee due to cold.  A permanent 
code 'C' profile was noted.  Objectively, there was no 
evidence of swelling.  The examiner assessed pain secondary 
to cold.  

Following discharge from service the veteran filed a claim 
for service connection for disorders of both knees.

In July 1981 the veteran underwent a VA orthopedic 
examination of his knees for compensation purposes.  The 
veteran was noted to have attended college for one year and 
to have worked in construction for one year after service 
separation, with current unemployment.  He reported that he 
hurt both knees in 1976, though he could not say how.  He 
complained that his knees ached in cold weather.  Flexion was 
to 140 degrees and extension was to 0 degrees in each knee.  
Neither knee had instability or crepitus upon pressure over 
the knee.  There was pain upon pressure only in the right 
knee, increased by contraction of the quadriceps.  The 
veteran was able to squat completely and to walk without 
difficulty.  X-rays of the knees were negative.  The examiner 
diagnosed early chondromalacia of the right knee and a normal 
left knee.

In an October 1981 rating action the RO granted service 
connection for chondromalacia of the right knee and denied 
service connection for a left knee disorder.  The basis for 
the denial of service connection for a left knee disorder was 
that a left knee disorder was not demonstrated on the current 
VA examination.  The veteran was notified of this 
determination by a letter dated November 16, 1981.  A notice 
of disagreement was not filed with the denial of service 
connection for a left knee disorder.  

In February 1992 the veteran received VA outpatient treatment 
for complaints of continuous aching of the knees for the 
prior six to seven years.  Objectively, there was pain in the 
right knee with no swelling, no functional problems, and 
normal gait.  The examiner assessed arthritic pain in the 
right knee.  

Upon a July 1993 VA X-ray examination of the veteran's knees, 
the examiner assessed minimal medial compartment spondylosis 
of the knees, with stable morphology from March 1992.  

Upon August 1993 VA orthopedic consultation for complaints of 
bilateral knee pain, the veteran reported bilateral knee 
trouble since 1973, since injury in service.  He also 
reported giving way on the left.  Objectively, there was mild 
retropatellar crepitus bilaterally, with no effusion.  
Ligaments were stable.  The veteran had full range of motion 
bilaterally, and could squat and arise without difficulty.  
X-rays of the knees were negative.  The examiner assessed 
mild bilateral chondromalacia patella.  

In a report of VA hospitalization from May 1993 to June 1993, 
a diagnosis of degenerative joint disease of the left and 
right knees was apparently carried forward or accepted per 
the veteran's history, as the extremities were simply 
described as "normal" in the included general examination 
report, with no report of detailed examination of the 
extremities.  

At an October 1993 VA hospitalization for drug and alcohol 
rehabilitation, the veteran, in pertinent part, reported 
wearing a left knee brace and suffering from softening of the 
ligaments, with chondromalacia patella.  Objectively, the 
lower extremities had decreased strength and a brace was 
noted during the examination.  

At a July 1994 outpatient treatment examination for bilateral 
knee pain, the veteran's history was noted of old right knee 
injury and a diagnosis of chondromalacia patella in that 
knee.  Objectively, the veteran was in no acute distress.  He 
wore a brace on the left knee.  Knee range of motion was to 0 
degrees extension and 120 to 130 degrees flexion bilaterally.  
There was mild to moderate crepitus bilaterally, right 
greater than left.  The examiner assessed bilateral 
chondromalacia patella.

Later in July 1994, the veteran underwent orthopedic 
consultation for his knees.  Objectively, the knees were of 
normal appearance with a one inch greater circumference on 
the right due to mild joint effusion.  The veteran 
demonstrated full range of motion in both knees, with 
negative McMurray signs, but tenderness to palpation over the 
medial joint line bilaterally.  Cruciate and collateral 
ligaments were intact bilaterally.  The legs were of equal 
length, and there was no measurable circumferential atrophy 
in either thigh or calf.  X-rays showed unicompartmental 
osteoarthritis bilaterally with narrowing of the medial joint 
spaces and productive changes about the joint margins.  The 
examiner assessed unicompartmental osteoarthritis 
bilaterally, rule out derangement of the medial semilunar 
cartilage bilaterally.  

At an August 1994 VA orthopedic consultation for recurrent 
bilateral knee pain, objectively the knees had normal 
appearance, with the right knee one-half inch greater in 
circumference.  There was good range of motion in both knees 
with negative McMurray's sign.  Cruciate and collateral 
ligaments were intact bilaterally.  The examiner assessed 
bilateral knee osteoarthritis.  

At a December 1994 VA examination, the veteran's history of a 
right knee injury in 1973 was noted.  The veteran reported 
progressively worsening right knee pain, for which he now 
used a right knee brace for any prolonged walking.  However, 
he reported that his left knee was the more severe one, and 
required constant use of a brace.  He reported that both 
joints had frequent popping and cracking, especially upon 
getting up and down.  Objectively, the left knee had mild 
swelling with crepitus on passive motion, but with no 
specific tenderness, deformity, abnormal mobility, limitation 
of motion, or effusion.  The right knee exhibited moderate 
popping on passive motion, but no tenderness, swelling, 
deformity, abnormal mobility, limitation of motion, or 
apparent dysfunction.  The veteran was able to toe, heel, 
hop, squat, and bear weight on each leg with complaint of 
pain to a mild degree in the right knee, but primarily in the 
left.  The veteran complained of noticeably increased pain in 
both knees in the prior two years.  

In February 1995 the veteran was seen for a VA orthopedic 
clinic consultation for recurrent bilateral knee pain.  
Objectively, the knees appeared normal and had no palpable 
effusion.  Cruciate and collateral ligaments were intact 
bilaterally.  The knees exhibited normal range of motion from 
0 to 120 degrees.  The examiner diagnosed osteoarthritis of 
the knees bilaterally.

At a November 1995 RO personal hearing, the veteran testified 
that he was seen for his right knee at a VA facility 
approximately every six months.  He testified that he had 
been told by his physician that he would probably be better 
off wearing bilateral knee braces.  He testified that he was 
currently taking 800 milligrams of Ibuprofen daily for pain 
with much help from this medication.  He testified that that 
he had the same limitation from his knees that he had when in 
active service.  He added that he used a cane for both 
support and balance.  He explained that at times he had 
difficulty with his knees giving way, which was also helped 
by knee braces.  

He further testified that he was first treated for his left 
knee in service approximately between 1973 and 1974.  He 
testified that he was treated many times in service for both 
knees, and that he was told in service that he had 
chondromalacia patella in both knees.  He testified that in 
service in approximately May 1975 he had injured one knee on 
the artillery range when he got a piece of an artillery round 
in it, and then upon examination of the knees for that injury 
it was discovered that he had chondromalacia patella of both 
knees.    He testified that he was given an L3 limited duty 
profile in service for both his knees, including no walking 
over one-quarter mile, no sit-ups, no pushups, and almost no 
other activity.  He added that he remained on an L3 profile 
until the day he was separated from service.  He added that 
post service he received treatment on numerous occasions at 
the VA medical center (VAMC) in Fayetteville from 1977 to 
1990.  

In July 1996 the veteran was seen for a VA orthopedic clinic 
consultation for recurrent bilateral knee pain.  The veteran 
was noted to be tolerating medication well, and continued to 
wear a hinged knee brace on the left leg.  Objectively, both 
knees appeared normal without joint effusion.  There was a 
one-half inch reduced circumference in the left thigh 
compared to the right.  Full range of motion was demonstrated 
for both knees, with subpatellar crepitus in each on both 
flexion and extension.  Cruciate and collateral ligaments 
were intact.  The examiner assessed right and left knee 
osteoarthritis.  

At a December 1996 VA examination of the veteran's joints for 
compensation purposes, the veteran reported a history of 
injuring both knees in service.  The examiner noted that the 
veteran had carried a diagnosis of bilateral chondromalacia 
patella.  The veteran complained that the right knee 
occasionally swelled, and ached in cold weather below the 
knee cap.  However, he reported that his left knee was more 
painful with use, and expressed his belief that the left knee 
was the weaker of the two.  Objectively, the knees were 
symmetrical, though there was minimal parapatellar swelling 
medially on the left knee. There was slight subpatellar 
tenderness of the right knee.  The right knee had faint 
crepitus throughout its range of motion, but had no increased 
warmth.  Range of motion of both knees was 0 to 120 degrees.  
There was some discomfort medially and laterally upon 
pressure on both knees, but both knees were stable to medial 
and lateral stress, and there was no patellar shift.  Drawer 
signs were negative bilaterally.  The veteran could knee 
bend, and with assistance could arise again.  He reported 
during the examination that weight bearing on either knee was 
uncomfortable.  X-rays were normal.  The examiner assessed 
chondromalacia of both knees with history of injury to each.  

At a December 1997 VA examination of the veteran's joints for 
compensation purposes, the veteran complained, in pertinent 
part, of recurrent bilateral knee pain since 1974.  The 
veteran reported not working since 1979 due to difficulties 
with his knees and back.  Objectively, the right knee 
produced no palpable joint effusion, with cruciate and 
collateral ligaments intact.  Subpatellar crepitus was 
present upon active flexion and extension of the right knee.  
The left knee also had no palpable joint effusion, but there 
was a 1+ anterior drawer sign.  There was no tenderness to 
palpation over the medial and lateral joint line on the left, 
and there was full range of motion with medial and collateral 
ligaments intact.  However, there was subpatellar crepitation 
on active flexion and extension of that knee.  The examiner 
diagnosed osteoarthritis and chondromalacia patella of the 
knees bilaterally, including based on X-ray findings.  
Regarding the right knee, the examiner commented that he did 
not find any weakened movement, excess fatigability, or 
incoordination.  


2. Analysis - Entitlement to service connection for a left 
knee 
disability based on clear and unmistakable error 
in an October 1981 rating decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A.§ 1110 (West 1991 & Supp. 1997).

The veteran did not appeal the October 1981 rating action by 
the RO which denied service connection for a left knee 
disability.  Accordingly, this decision became final and may 
only be revised upon a showing of clear and unmistakable 
error. 38 C.F.R.§ 3.105(a) (1998).  The law in effect in 
October 1981 was essentially the same as current provisions.  
Under 38 C.F.R. § 3.105(a) in order for there to be a valid 
claim of "clear and unmistakable error", there must have 
been an error in the prior adjudication of the claim.  Either 
the correct facts as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  The 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has also noted that clear and unmistakable error is a 
very special and rare kind of error.  It is the kind of 
error, of law or fact, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court has also noted that in 
order to reasonably raise clear and unmistakable error in a 
prior decision, there must be some degree of specificity as 
to what the alleged error was, and, unless it is the kind of 
error that if true would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Damrel v. Brown, 6 Vet. App. 243 (1994).

In a June 1997 Informal Hearing Presentation, the veteran's 
representative argued that because chondromalacia of the left 
patella was diagnosed and treated in service, because the 
veteran was assigned a permanent duty profile in service 
based on chondromalacia of both knees, because both knees 
were noted to be abnormal at the veteran's service separation 
examination, and because chondromalacia of the patella is a 
chronic condition, the RO was clearly and unmistakably in 
error in denying service connection for left knee 
chondromalacia in its October 1981 rating decision.  However 
a VA physician examined the veteran in July 1981 for 
compensation purposes, and that examiner, while finding 
chondromalacia of the right knee, found the left knee to be 
normal.  

In support of the veteran's contention, the veteran's 
representative submitted with the June 1997 Informal Hearing 
Presentation a copy of a portion of a medical treatise of the 
American Medical Association: Current Medical Information & 
Terminology, 5th Edition.  However, the portion of that 
treatise noted by the representative is descriptive of 
"polychondritis, relapsing," and is not descriptive of 
chondromalacia patella.  Hence the submitted section of a 
medical treatise, while mentioning a different form of 
chondromalacia, does not speak to the issue at hand.  In any 
case, even if the representative were to have submitted 
medical evidence supporting his argument - medical treatise 
evidence to the effect that chondromalacia patella was a 
chronic condition which, once having been incurred, never 
resolved - , the claim for CUE in the October 1981 RO 
decision would still not be supported.  The question at hand 
is whether the decision was clearly and undebatably erroneous 
based on the evidence, including medical evidence, before the 
decision maker at that time, not based on medical evidence 
introduced into the record at some date many years subsequent 
to the decision.  38 C.F.R. § 3.105(a).  Otherwise, with the 
relentless progress of medical science, and the concomitant 
improvement of medical knowledge, no decision would be final.  
The rigorous standard of CUE is meant precisely to preserve 
the finality of decisions unless error is undebatable based 
on the facts then available.
 
The RO in October 1981 determined that service connection was 
not warranted because at that time there was no medical 
evidence to the effect that the veteran's left knee 
chondromalacia had persisted until the time of the RO 
determination; the July 1981 VA examination informed that the 
condition did not exist and that the left knee was normal.  
Without a showing of a current left knee disability, the RO 
acted within the bounds of its discretionary authority as an 
adjudicative body, reasonably applying law to facts.  The 
Board finds no sound basis for concluding that the October 
1981 decision denying service connection for a left knee 
disability was clearly and undebatably erroneous.  
Accordingly, the claim of CUE in that decision must be 
denied.  38 C.F.R. § 3.105(a).

3.  Analysis - Whether the veteran has presented new and 
material
evidence to reopen a claim for service connection for a left 
knee disability

The record reflects that the veteran was originally denied 
service connection for a left knee disability in an October 
1981 decision, based on a July 1981 VA examination for 
compensation purposes wherein no disability of the left knee 
was found.  That denial became final due to a lack of timely 
appeal.  

The veteran in September 1993 requested reopening of his 
claim for service connection for a left knee disability.  By 
a February 1994 rating decision, herein appealed, the RO, in 
pertinent part, denied reopening of the veteran's claim for 
service connection for a left knee disability.  

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
If the Board determines that the appellant has produced new 
and material evidence, the case is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).   

The VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
invalid the test applied in that case by the Board and the 
United States Court of Veterans Appeals (Court) for 
determining whether new and material evidence had been 
submitted to warrant reopening of a claim for service 
connection.  Specifically, the Federal Circuit held that 
"new and material evidence" as provided in 38 C.F.R. 
§ 3.156(a), as a requirement to reopen a finally disallowed 
claim, had been impermissibly defined in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991) as requiring a reasonable 
possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Thus, the Board must use 38 C.F.R. 
§ 3.156(a) itself to determine whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's claim.

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence of record at the time of the last prior final denial 
in October 1981 includes service medical records showing 
treatment for a left knee disability from July 1974 up to 
January 1977, with chondromalacia as the primarily assigned 
diagnosis.  Post service, the only medical record of 
examination or treatment for the left knee prior to the 
October 1981 RO decision was the July 1981 VA examination for 
compensation purposes wherein no left knee disability was 
found.  

Medical records subsequent to the last prior final denial by 
the RO in October 1981 include records of complaints, 
diagnoses, or treatment for a left knee disability. Beginning 
in July 1993, the veteran received VA treatment for variously 
diagnosed conditions of the left knee including medial 
compartment spondylosis, chondromalacia patella, 
unicompartmental osteoarthritis. 

As the medical evidence added to the record subsequent to the 
October 1981 RO decision establishes the presence of an 
ongoing left knee disability post service, the Board finds 
that the newly presented evidence is so significant that it 
must be considered together with all the evidence of record 
in order to fairly decide the case on the merits.  
Accordingly, the Board finds that new and material evidence 
has been presented warranting reopening of the veteran's 
claim for service connection for a left knee disability.  
38 C.F.R. § 3.156(a); see Hodge.
 
4.  Analysis - Entitlement to service connection for a left 
knee 
disability based on de novo review of all the evidence, both 
old and new

The veteran's claim for service connection for a left knee 
disability having been reopened, the Board addresses whether 
service connection is warranted.  

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim. 38 U.S.C.A. §  
5107.  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made.  The Board 
is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board therefore finds that the duty to assist has been met.

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  The implementing regulations provide that 
a disability initially diagnosed after service may be service 
connected where a review of all the evidence, including that 
pertinent to service, establishes the disability was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).

In this case, the veteran has alleged that his left knee 
disability was incurred in service and persisted post service 
until the present time.  The medical record before the Board 
shows chondromalacia of the left knee persisting during 
service, without any significant indication that the 
condition resolved prior to separation from service.  While 
it is true that no left knee disability was found upon July 
1981 VA examination for compensation purposes, medical 
evidence from service informs that the veteran's left knee 
disability consistently recurred and was recurrently found 
upon multiple examinations over the veteran's period of 
service.  Hence there were in all probability periods of time 
during service when the veteran's left knee disability, while 
present and likely to recur, was not manifested by present 
symptoms.  Judging from the veteran's plausible statements as 
to the persistence of symptoms post service until the 
present, and medical findings since 1993 of variously 
diagnosed conditions of the left knee including medial 
compartment spondylosis, chondromalacia patella, and 
unicompartmental osteoarthritis, the Board concludes that in 
all likelihood the veteran's persistently recurrent left knee 
disability in fact persisted from service until the present, 
but simply was not manifested by observable findings, or 
findings were not so marked as to be readily identified, at 
the time of the July 1981 VA examination for compensation 
purposes, where the examiner found a normal left knee.  
Accordingly, the Board finds that it is as likely as not that 
a left knee disability persisted from service until the 
present, and affording the veteran the benefit of the doubt, 
the Board concludes that service connection for a left knee 
disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.303; Gilbert v. Derwinski, 1 Vet.App. 49 (1991).

5.  Entitlement to an increased evaluation for the veteran's 
service-connected
 right knee disability, currently rated 10 percent disabling.

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history.  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet.App. 
55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated  
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain,  
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through  atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from  
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle  
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45 
(1998).

While the VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant...."   38 C.F.R. § 4.40; see Hatlestad v. 
Derwinski, 1 Vet.App. 164 (1991).  

The veteran's right knee is a major joint, and as such 
osteoarthritis of the right knee, as diagnosed based on 
recent VA X-rays, warrants a 10 percent rating under 
Diagnostic Code 5003 where a compensable rating is not 
warranted on the basis of limitation of motion of the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998). 

A knee disability may also be rated on the basis of 
ankylosis, subluxation or lateral instability, or dislocation 
or removal of semilunar cartilage.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258, and 5259 (1998).  However, 
recent VA medical examinations have identified none of these 
conditions, with specific findings on recent examinations of 
no current subluxation or lateral instability.  

The veteran's right knee disability may be rated on the basis 
of limitation of flexion or limitation of extension, but on 
VA examinations in recent years full range of motion of the 
right knee was found.  At the veteran's December 1996 VA 
joints examination for compensation purposes, there was 
minimal parapatellar swelling, faint crepitus in the knee on 
range of motion, but no warmth on motion.  There veteran did 
report discomfort on prolonged standing.  At the December 
1997 VA examination of the veteran's joints for compensation 
purposes, crepitation on both flexion and extension was 
noted, but there was no palpable joint effusion of the right 
knee.  

Under Diagnostic Code 5260, a 10 percent rating is not 
assignable for limitation of flexion of the knee unless 
flexion is limited to 45 degrees; and under Diagnostic Code 
5261, a 10 percent rating is not assignable for limitation of 
extension unless extension is limited to 10 degrees.  
38 C.F.R. § 4.71a (1998).  Neither of these criteria are met.  
The evidentiary record as a whole contains no specific 
findings suggesting pain on motion or other functional 
impairment of the right knee, results in a limitation of 
functional use equivalent a limitation of motion of the 
joint, either in flexion or extension, so as to warrant a 10 
percent rating on that basis.  

It appears that the RO has determined that either the X-ray 
evidence of osteoarthritis or the objective findings 
including crepitus on motion would warrant a 10 percent 
rating for the veteran's right knee disability, either on the 
basis of Diagnostic Code 5003, or on the basis of limitation 
of motion due to pain with objective symptomatology.  
38 C.F.R. §§ 3.102, 4.40, 4.45,  4.71a, Diagnostic Codes 
5003, 5260, 5261 (1998).  However, absent objective findings 
supporting more than minimal limitation of functional use due 
to osteoarthritis with chondromalacia, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating above the 10 percent currently 
assigned for a right knee disability.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

The Board notes the veteran's contentions of increased 
disability in the right knee, including a contention of his 
knee disabilities interfering with employment.  However, lay 
testimony is not competent evidence to support contentions of 
medical causation or medical diagnosis; competent medical 
evidence is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Hence, as the severity of the veteran's right 
knee disability is a medical question, the veteran's 
statements of increased severity cannot be accepted absent 
supporting findings of medically adequate pathology.  Here 
medical findings do not support a higher schedular rating.


ORDER

1.  Entitlement to service connection for a left knee 
disability based on clear and unmistakable error in an 
October 1981 rating decision is denied.

2.  New and material evidence having been presented, the 
claim for service connection for a left knee disability is 
reopened.  

3.  Service connection for a left knee disability based on a 
current review of all evidence of record is granted.

4.  Entitlement to an increased rating above the 10 percent 
currently assigned for a right knee disability is denied. 


REMAND

The veteran contends that he is entitled to a nonservice-
connected disability pension on the basis of permanent and 
total disability, including on the basis permanent 
unemployability due to combined service-connected and 
nonservice-connected disabilities.  

However, the Board has by this decision granted service 
connection for a left knee disability.  To make a 
determination on the pension claim, the Board must rate all 
current disabilities under the provisions of the rating 
schedule, and so must rate the veteran's left knee 
disability.  Roberts v. Derwinski, 2 Vet.App. 387 (1991).  
Yet to afford the veteran due process of law and avoid the 
appearance of impropriety, the Board may not rate the veteran 
for his left knee disability, even though it may be for 
nonservice-connected pension and not for a service-connected 
disability rating, prior to the RO rating of that disability 
for service connection, so as not to usurp the RO's role as 
the initial adjudicator of the issue, to avoid denying the 
veteran the opportunities of notice and hearing and the 
opportunity to put forth evidence in support prior to any 
(final) Board determination regarding the applicable 
disability rating for the left knee disability.  38 C.F.R. 
§§ 21.412, 21.414, 21.420  (1998).  An adverse finding by the 
Board on matters not considered by the RO based on statutes, 
regulations or analyses which were not considered by the RO 
raise an issue concerning whether the appellant's procedural 
rights to notice, to a hearing, and to submit evidence have 
been abridged.  There is also the VA's statutory duty to 
assist the appellant.  Bernard v. Brown, 4 Vet.App. 384 
(1993).

The Board's review of the veteran's claim of entitlement to 
nonservice-connected disability pension is thus stayed 
pending RO assignment of a disability rating for the 
veteran's service-connected left knee disability. 

Accordingly, the Board finds that the following additional 
development is warranted: 

The RO should appropriately adjudicate 
the issue of a disability rating 
assignable for the veteran's service-
connected left knee disability.  

Thereafter, the case should be returned to the Board for its 
adjudication of the nonservice-connected pension claim.  The 
purpose of this remand is to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

